DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the election of species filed on 9/7/2021.

Election/Restrictions
Applicant’s election of Species AC, claims 1, 9-15 and 17, in the reply filed on 9/7/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-8, 16 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2021.

Claim Objections
Claims 1, 9-15 and 17 are objected to because of the following informalities:  
	Re. claim 1: The phrase “after receiving the first wire group at the tray” as recited in line 5 appears to be --after receiving one or more first wires of the first wire group at the tray--.
		The phrase “reducing movement of at least a portion of the first wire group” as recited in line 9 appears to be - reducing movement of the at least the portion of the first wire group--.
	Re. claim 9: The phrase “the step of physically separating the wire groups comprising” as recited in lines 2 and 3 appears to be --the step of physically separating 
the first and second wire groups comprising--.
		The phrase “around the separator post” as recited in lines 4 and 5 appears to be --around the at least one separator post--.
		The phrase “on opposite sides of the separator post” as recited in line 8 appears to be --on opposite sides of the at least one separator post--.
	Re. claim 10: The phrase “the second wire group around the separator post” as recited in line 4 appears to be --the second wire group around the at least one separator post--.
	Re. claim 11: The phrase “rotating the separator post” as recited in line 4 appears to be --rotating the at least one separator post--.
	Re. claim 12: The phrase “wherein: the separator post is cone-shaped” as recited in line 2 appears to be --wherein the at least one separator post is cone-shaped--.
	Re. claim 13: The phrase “the separator post has at least one of a material layer” as recited in line 2 appears to be --the at least one separator post has at least one of a material layer--.
		The phrase “between the separator post” as recited in lines 3 and 4 appears to be --between the at least one separator post--.
	Re. claim 15: The phrase “after wrapping the first wire group into a U-shape around the first separator and prior to wrapping the second wire group into a U-shape” as recited in lines 2-4 appears to be --after wrapping the first wire group into the U-shape around the first separator and prior to wrapping the second wire group into the U-shape--.
	Re. claim 17: The phrase “receiving the one or more first wires onto a tray surface” as recited in line 2 appears to be --receiving the one or more first wires onto the tray surface--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “a portion of the first wire group” as recited in lines 6 and 7 renders the claim vague and indefinite. It is unclear as to whether the portion of the first wire group is the same one or more first wires of a first wire group or not. Clarification is required.
		The phrase “physically separating, using a separator device associated with the tray, at least a portion of the first wire group from the second wire group” as recited in lines 6 and 7 renders the claim vague and indefinite. According to the limitation as recited in lines 2-5, the tray is received the one or more second wires of the second wire group after receiving the first wire group. It is unclear as to whether the separating process is performed by separating all of the first wire group from all of the second wire group or separating the one or more first wires of the first wire group from the one or more second wires of the second wire group.
	Re. claim 9: The phrase “wrapping at least one of the first wire group and the second wire group around the separator post” as recited in lines 4 and 5 renders the claim vague and indefinite. According to the limitation as recited in lines 2-5, the tray is received the one or more second wires of the second wire group after receiving the first wire group. It is unclear as to whether the wrapping process is performed by wrapping all of the first wire group from all of the second wire group or wrapping the one or more first wires of the first wire group from the one or more second wires of the second wire group.

Allowable Subject Matter
Claims 1, 9-15 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tamura et al. (US PAT. 5,594,980), LeBlanc et al. (US PAT. 8,801,296), and Jordan et al. (US PAT. 6,877,688) are cited to further show the state of the art with respect to method of making an electric wire with the control device in the wire harness system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D KIM/Primary Examiner, Art Unit 3729